 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   LITTLE ORBIT LLC,                         )   Case No. 8:20-cv-00089-DOC (JDE)
                                               )
12                                             )
                        Plaintiff,             )   ORDER ACCEPTING FINDINGS
13                                             )
                                               )   AND RECOMMENDATION OF
                         v.
14                                             )   UNITED STATES MAGISTRATE
     DESCENDENT STUDIOS INC., et               )   JUDGE
                                               )
15   al.,                                      )
                                               )
16                                             )
                        Defendants,            )
17                                             )
     And Related Counterclaims.                )
18                                             )
19
20
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
21
     including the Motion to Enforce Binding Settlement Terms Sheet filed by
22
     Defendants Descendent Studios, Inc. and Eric Peterson (“Defendants”) (Dkt.
23
     61, 65 (under seal), collectively, “Motion”), all papers filed in support of an in
24
     opposition to the Motion, and the Report and Recommendation of the
25
     assigned United States Magistrate Judge filed after a hearing before the
26
     Magistrate Judge and after the Court had referred the Motion to the Magistrate
27
     Judge. No party filed timely objections to the Report and Recommendation.
28
 1   The Court accordingly accepts the findings and recommendation of the
 2   Magistrate Judge.
 3        IT IS THEREFORE HEREBY ORDERED that:
 4        1.    The Report and Recommendation (Dkt. 79) is approved and
 5              accepted;
 6        2.    The Motion (Dkt. 61, 65) is DENIED;
 7        3.    To the extent the Settlement Agreement (Dkt. 48-1 (under seal))
 8              used the phrase “within [__] days of signing [a] written
 9              memorialization” or similar language as a triggering event, such
10              trigger date shall be the date of the Report and Recommendation,
11              that is, May 24, 2021; and
12        4.    The parties’ cross-requests for an award of attorneys are denied.
13
14   Dated: June 17, 2021
15
                                                 ______________________________
16                                               DAVID O. CARTER
17                                               United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                             2
